Citation Nr: 0206446	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  98-17 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to May 1, 1997 for 
reinstatement of payment of non-service-connected disability 
pension benefits.

2.  Entitlement to improved disability pension benefits in 
excess of $33 monthly from May 1, 1997 to November 31, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  In June 1998, 
the RO reinstated an award of improved non-service connected 
disability pension, with payment effective June 1, 1997, and 
terminated that award November 31, 1997.  Monthly benefits 
were awarded in the amount of $33.  The veteran disagreed 
with the date of reinstatement of pension and the computation 
of the amount of the award.  A statement of the case (SOC) 
was issued in September 1998 and the veteran submitted a 
timely substantive appeal in November 1998.  Subsequently, 
the effective date of payment of the reinstated award was 
changed to May 1, 1997.  However, as that decision did not 
award the maximum benefits sought by the veteran, the claim 
remains in contention.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The veteran requested a hearing before the Board.  The 
requested hearing was conducted by the undersigned Board 
member in December 2001.  At that hearing, the veteran 
requested that the record be left open for a period of 60 
days for submission of additional evidence.  That time having 
expired, the record has been closed, and appellate review may 
proceed.

The veteran has contended that an overpayment created in 
November 1994 was incorrectly created/calculated.  The RO has 
addressed the veteran's contentions regarding this 
overpayment in numerous items of correspondence, including a 
detailed audit explanation provided to the veteran in October 
1999.  It does not appear, however, that he has requested 
waiver of collection of this indebtedness and, indeed, the RO 
advised him in an August 11, 1997, letter that he had 180 
days from the letter to him informing him of the indebtedness 
in which to request a waiver of indebtedness.  It does not 
appear that he has requested such a waiver of indebtedness, 
only that he has disputed the existence/amount of the debt.  
See 38 C.F.R. § 1.911(c) (2001).  This matter is not the 
subject of the current decision, and the veteran should 
direct any further comments relating thereto to the RO.  The 
RO is advised that he raised this matter at the December 2001 
Board hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the issues on appeal has been obtained.

2.  In April 1997, the veteran submitted written contentions 
which may be construed as a claim for reinstatement of non-
service-connected pension benefits.

3.  In May 1997, the veteran was receiving Social Security 
Administration (SSA) benefits of $582 monthly, and his spouse 
was receiving $311 monthly; the veteran's benefit increased 
to $663 monthly beginning in November 1997, resulting in an 
annual family income of $11,688. 

4.  The statutory limit allowable for pension benefits during 
the time period at issue, from May 1, 1997 to November 31, 
1997 was $11,115; that amount increased to $11,349 effective 
December 1, 1997. 

5.  There is no evidence that unreimbursed medical expenses 
or other expenses deductible from income were incurred during 
the relevant time period.


CONCLUSIONS OF LAW

1.  Effective May 1, 1997, but no earlier, the veteran was 
entitled to payment of improved pension benefits in the 
amount of $33.00 monthly, but no more.  38 U.S.C.A. §§ 1521, 
5110 (West 1991); 38 C.F.R. §§ 3.3, 3.155, 3.23, 3.271, 3.272 
(2001).

2.  Effective in November 1997, the veteran's annual family 
income exceeded the maximum income allowable for purposes of 
improved disability pension benefits, and the veteran was not 
entitled to continuation of pension thereafter.  38 U.S.C.A. 
§ 1521 (West 1991); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of the claim, 
legislation was enacted which has expanded the duty of VA to 
notify and assist a veteran in developing the information and 
evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)) (VCAA).  VA has 
since issued regulations consistent with the enactment of 
this law.  See Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and enhanced the 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law and its enabling regulations are applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

After reviewing the claims file, the Board finds that, as to 
the veteran's claim that he is entitled to pension benefits 
in excess of $33 and to an effective date prior to May 1, 
1997, VA has fulfilled its duties to notify and assist under 
the VCAA.  In particular, the Board notes the veteran has 
expressed his contentions regarding the claim on numerous 
occasions, and has submitted additional evidence after being 
notified by VA of the evidence required to establish his 
claim.  A SOC issued in September 1998 addressed the 
calculation and effective date issues.  The veteran and his 
representative have been notified of the applicable laws and 
regulations and have provided contentions at a hearing before 
the Board conducted in December 2001.  The evidence required 
to substantiate the veteran's claim was discussed at that 
hearing, and the veteran and his representative were provided 
a 60-day period following the hearing in which to submit 
additional evidence.  No additional evidence has been 
submitted or identified, and no request for extension of time 
to submit evidence has been received.  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.

Improved disability pension is a benefit payable by VA to 
veterans of a period of war because of disability.  Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), 
(b); 38 C.F.R. § 3.3.  Pension benefits are paid at the 
maximum annual rate specified by law, reduced by the amount 
of annual income received by the veteran.  38 U.S.C.A. § 
1521(b).  

The veteran was first approved for disability pension by a 
June 1983 decision, effective in July 1982.  The following 
year, the veteran was awarded SSA disability benefits, and 
his veterans' disability pension benefits were terminated.  
In 1987, the veteran's SSA benefits were terminated because 
he returned to gainful employment.  When that employment 
ended, he again sought and was granted veterans' disability 
benefits, effective in November 1987.  The veteran's award of 
disability pension benefits was again terminated in November 
1994, when the veteran's spouse began receiving SSA benefits, 
increasing the family's annual income.

The Board notes that, each time the veteran was awarded 
disability pension benefits, he was advised, by VA Form 21-
6896, of the factors affecting the right to pension benefits, 
and that certain expenses, including unreimbursed medical 
expenses, were excludable from income calculations for 
pension purposes.  The Board also notes that the veteran 
returned a VA Form 21-8416, Request for Information 
Concerning Medical, Legal, or Other Expenses, with a required 
Pension Eligibility Verification Report (EVR), on several 
occasions. 

In determining annual income for purposes of calculating 
pension benefits, all payments of any kind or from any source 
shall be counted as income during the 12-month annualization 
period in which received unless specifically excluded under 
38 C.F.R. § 3.272.  The exclusions from countable income, as 
set forth in 38 C.F.R. § 3.272, include unreimbursed medical 
expenses, and numerous other types of income or expense which 
are not relevant to this claim, such as reimbursement for 
casualty loss and Agent Orange settlement payments.  The 
amounts paid for unreimbursed medical expenses are excluded 
from countable income within the 12-month annualization 
period in which they are paid, regardless of when they were 
incurred, if, but only if, certain criteria are met.  38 
C.F.R. § 3.272(g).  The unreimbursed medical expenses, in 
order to merit exclusion from a veteran's income, must be 
paid for the veteran or a dependent, and the amount of 
unreimbursed medical expenses must exceed five percent of the 
applicable maximum annual pension rate in effect in the 12-
month annualization period in which they are paid.  38 C.F.R. 
§ 3.272(g).

Recurring income, received or anticipated in equal amounts 
and at regular intervals such as weekly, monthly, quarterly 
and which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1), (3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c).



1. Claim for benefits in excess of $33

When the veteran submitted financial information in May 1997, 
he reported that he was receiving $584 monthly in SSA 
benefits, and he reported that his wife was in receipt of 
$311 monthly.  In October 1997, the veteran reported that he 
was in receipt of $582 monthly from the SSA, and provided 
letters from the SSA explaining a deduction from the gross 
benefits which reduced the amount of benefits actually paid 
to the veteran to that amount, $582.  In June 1998, the 
veteran submitted additional verification of these amounts, 
as well as verification that the amount of the SSA benefit 
paid to him increased to $663, with the first SSA benefit in 
that amount being sent to him in November 1997.  

The RO determined that the veteran's claim for reinstatement 
of benefits was received May 22, 1997.  The veteran's only 
reported source of income was the recurring, monthly SSA 
benefits; no additional sources of income or non-recurring 
income were reported for 1997.  The veteran's recurring 
monthly benefits, calculated on an annualized basis, as 
required under 38 C.F.R. § 3.271(a)(1), as of June 1, 1997, 
were $6,984 (his $582 monthly benefit for 12 months).  The 
family income also included the spouse's Social security, 
$3,732 yearly (the spouse's monthly benefit of $311 for 12 
months), for an annual family income of $10,716.  

The veteran testified, at his December 2001 Travel Board 
hearing, that he believed that he had incurred unreimbursed 
medical expenses which reduced his annual countable family 
income, as calculated for purposes of veterans' pension, 
during this period.  He requested that the record be held 
open for 60 days so that he could submit additional evidence 
as to unreimbursed medical expenses.  The record was held 
open.  However, the veteran has not submitted any additional 
evidence of unreimbursed medical expenses to reduce his 
countable income. 

Based on the above income, the veteran was entitled to 
reinstatement of pension, because his family income was below 
the maximum statutory amount allowed for a veteran with a 
spouse, which was set at $11,115 yearly, effective in 
December 1996.  62 Fed. Reg. 2442 (Jan. 16, 1997).  Because 
the veteran's family income was $399 less per year than the 
allowed statutory maximum, he was entitled to $33 monthly in 
VA pension benefits ($399 yearly divided by 12), as of June 
1, 1997.  Thus, a claim of entitlement to reinstated pension 
benefits in excess of $33 monthly from May 1 to November 31, 
1997 must be denied.  

2.  Claim for effective date for payment prior to May 1, 1997

In this case, the RO determined that the appropriate 
effective date for the award of reinstatement of the 
veteran's pension was in April 1997, and payment of the 
calculated amount, $33, was first made to the veteran 
effective May 1, 1997.  The Board notes that, under the laws 
governing veterans' benefits, the effective date of the award 
of pension benefits is distinguished from the date on which 
payment of that award commences.  

VA regulations concerning effective dates of awards are read 
together with VA regulations governing payment of monetary 
benefits.  With certain exceptions not applicable to this 
case, payment of monetary benefits based on original or 
reopened claims, including pension claims, may not be made 
for any period prior to the first day of the calendar month 
following the month in which the award became effective.  38 
C.F.R. § 3.31.  In this case, the award became effective in 
April 1997, so May 1, 1997, the first day of the calendar 
month following the effective date of the award, was the 
proper date on which to institute payment.  

Because governing regulations do not allow payment under an 
April 1997 award of pension on any date prior to May 1, 1997, 
the veteran's claim for an effective date for payment of 
reinstated pension prior to May 1, 1997 must be denied, 
unless the Board determines that an effective date prior to 
April 1997 is appropriate for the award of reinstated pension 
which granted the veteran the $33 monthly payment.

The effective date of an award of pension, either based on an 
original claim, a reopened claim, or a claim for increase, is 
the date of receipt of a claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The RO determined that the veteran's claim for 
reinstatement of benefits was received May 22, 1997, the date 
on which the veteran submitted financial information, an EVR.  
By law, an effective date for an award may not be assigned 
prior to the date on which an application for the award was 
received.  38 U.S.C.A. § 5110(a).  

In this case, the veteran, in March 1997, requested a 
personal hearing.  It was not clear what issue the veteran 
wanted to address by means of a personal hearing.  In April 
1997, the veteran submitted statements attempting to clarify 
the issue he wished to address in a hearing.  The veteran's 
April 1997 contentions, in particular, a letter dated and 
received on April 13, 1997, reviewed in light of additional 
information, including updated financial information, may be 
construed as a claim for reinstatement of an award of non-
service-connected disability pension.  

By a letter to the veteran dated in May 2000, the RO notified 
the veteran of the determination that he was entitled to the 
calculated $33 in reinstated pension benefits as of May 1, 
1997.  The RO apparently determined, at that time, that the 
veteran's April 1997 contentions could be construed as rasing 
an informal claim for reinstatement of pension, even though 
the financial information which constituted the formal claim 
for reinstatement of benefits was not submitted until late 
May 1997.  The Board does not disagree with this analysis by 
the RO.  This analysis moved the effective date for the award 
of reinstatement of pension back from May 1997 to April 1997.  
The Board agrees that an award of reinstatement in April 1997 
is appropriate, as the April 13, 1997 letter from the veteran 
may be construed as an informal claim for reinstatement of 
pension benefits.  

However, the Board is unable to find any communication from 
the veteran prior to April 1997 which could be construed as a 
formal or informal claim for reinstatement of pension 
benefits.  A "claim" or "application" is defined as a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  A formal 
claim is a claim in the form prescribed by the Secretary for 
the benefit sought.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  An informal claim is any communication indicating 
an intent to apply for one or more benefits.  If a formal 
claim identifying the benefit is submitted within one year 
following submission of an informal claim, the date of the 
informal claim will be the effective date of the claim.  An 
informal claim must identify the benefit being sought.  38 
C.F.R. § 3.155.  An informal claim must also be in writing.  
See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

In this case, the claims file is devoid of any communication 
from the veteran in the year prior to the receipt of the May 
22, 1997 formal claim which was earlier than a March 1997 
telephone call from the veteran requesting a personal 
hearing.  The report of that request states only that the 
veteran requested a personal hearing.  The veteran has not 
contended that the request for a personal hearing identified 
that he wanted the hearing in connection with a request for 
reinstatement of pension.  There is no evidence that the 
veteran's March 1997 request for a personal hearing may be 
construed as a claim for reinstatement of an award of 
pension.  Thus, an effective date prior to April 1997 for the 
award of reinstatement of pension is not appropriate, and a 
date prior to May 1, 1997, for payment under that award 
cannot be granted.  

By a February 1998 letter, the RO notified the veteran that 
he and his spouse had an annual income of $11,688, which 
exceeded the maximum annual limit of $11,115 for a veteran 
with one dependent.  The veteran disagreed with this 
calculation and provided additional financial information.  
The RO then recalculated the veteran's income, as reflected 
in a September 1998 SOC.  The Board notes that each item of 
income was correctly calculated by the RO in that SOC, 
although the RO thereafter, in May 2000, adjusted the 
effective date, applying the calculations to one additional 
month, allowing the $33 benefit payment to begin in May 1997, 
rather than in June 1997, as reflected in the September 1998 
SOC.

The Board also notes that the veteran's claim for benefits in 
excess of $33 monthly from May 1, 1997 to November 31, 1997 
could be construed to include a claim for benefits beyond 
November 31, 1997.  The Board has considered whether the 
veteran's $33 monthly benefit under the reinstated award 
could have been continued beyond the end of November 1997.  
However, the evidence establishes that, effective in November 
1997, the veteran's monthly payment from the SSA returned to 
$663.  The veteran himself reported, on an EVR dated in 
December 1997, that he had received two payments in 1997 of 
SSA benefits in the amount of $663.  Thus, as of November 31, 
1997, the veteran's monthly income had risen to $974 monthly, 
or $11,688 on an annualized basis ($974 x 12 months = 
$11,688).  The RO properly terminated the award as of that 
date.

The maximum statutory income allowed rose to $11,349.00 as of 
December 1, 1997.  62 Fed. Reg. 66,408 (Dec. 18, 1997).  
However, the veteran's annualized income, $11,688, beginning 
in November 1997, exceeded the increased limit for pension.  
Moreover, the veteran and his wife were, by law, entitled to 
increases in their monthly SSA benefits, effective December 
1, 1997.  See 62 Fed. Reg. 66,408 (Dec. 18, 1997).  Thus, 
consideration of the effect of the December 1, 1997 increase 
in the statutory maximum allowable income discloses that the 
RO correctly calculated the effect of that increase, and 
application of that statutory maximum does not yield a 
favorable result. 


ORDER

The claim for an effective date prior to May 1, 1997, for 
reinstatement of payment of non-service-connected disability 
pension benefits is denied.

The claim of entitlement to improved disability pension 
benefits in excess of $33 monthly from May 1, 1997 to 
November 31, 1997, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

